          Case 1:16-cv-10666-JGD Document 180 Filed 03/22/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

GRANT ARMSTRONG AND                                )
ARMSTRONG RX GP, LLC                               )
                                                   )
Plaintiffs,                                        )
v.                                                 )
                                                   )
WHITE WINSTON SELECT ASSET                         )                C. A. No. 1:16-cv-10666-JGD
FUNDS, LLC                                         )
                                                   )
                                                   )
Defendant/Third Party                              )
Plaintiff,                                         )
                                                   )
v.                                                 )
                                                   )
ARMSTRONG RX II GP, LLC AND                        )
ARMSTRONG RX II, LP,                               )
                                                   )
Third Party Defendants.                            )


              WHITE WINSTON SELECT ASSET FUNDS, LLC’S RESPONSE
                    TO MOTIONS TO WITHDRAW AS COUNSEL

        1.       White Winston Select Asset Funds, LLC (“White Winston”) does not dispute or

contest the representations made by either Clendenen & Shea, LLC (“Clendenen”) or Richards

Rodriguez & Skeith, LLP (“RRS” and together with Clendenen, “Counsel”) in their respective

Motions for Leave to Withdraw Appearance.1 White Winston also does not object to the eventual

withdrawal of Counsel.

        2.       While there are no pending motions, there are outstanding and overdue responses

to discovery requests. On February 11, 2021, White Winston served interrogatories and document

requests (collectively, the “Discovery Requests”) on Grant Armstrong, Armstrong RX GP, LLC,


1
  Clendenen’s Motion for Leave to Withdraw Appearance is filed at Docket Entry 178, and RSS’s Motion for Leave
to Withdraw Appearance is at Docket Entry 179. The Motions for Leave to Withdraw Appearance are collectively
referred to herein as the “Motions to Withdraw.”

                                                       1
           Case 1:16-cv-10666-JGD Document 180 Filed 03/22/21 Page 2 of 4




Armstrong RX II GP, LLC and Armstrong RX II, LP (collectively, “Armstrong”) through

Clendenen. Armstrong’s responses to the Discovery Requests were due on March 15, 2021, but

have not yet been provided.

       3.      Delaying production of the documents will delay other aspects of discovery. It will

take time to review the records called for in the Discovery Requests. Moreover, White Winston

needs the requested information to determine which witnesses it will need to depose prior to the

June 30, 2021 discovery deadline. Delaying the responses until substitute counsel enters their

appearances will cause further delays. Therefore, White Winston respectfully requests that the

Court require Armstrong to produce the documents and information requested in the Discovery

Requests before granting the Motions to Withdraw.

       4.      Since the discovery deadline is approaching, White Winston also requests that any

order granting the Motions to Withdraw set a date certain in the very near future for Armstrong to

retain new counsel. The Armstrong entities cannot appear in this proceeding pro se. See L.R.

83.5.5(c). Moreover, this case was initiated in 2016, and White Winston is eager to avoid another

extension of the discovery deadline. White Winston needs to coordinate with Armstrong’s

substitute counsel quickly to coordinate depositions.

       5.      For these reasons, White Winston respectfully requests that the Court (i) require

Armstrong to produce the documents and information requested in the Discovery Requests prior

to granting the Motions to Withdraw, and (ii) set a date certain for Armstrong to retain new

counsel.




                                                2
       Case 1:16-cv-10666-JGD Document 180 Filed 03/22/21 Page 3 of 4




Dated: March 22, 2021                         Respectfully Submitted,


                                              /s/ George T. Dilworth
                                              Jeffrey D. Sternklar (BBO#549561)
                                              JEFFREY D. STERNKLAR LLC
                                              26th Floor
                                              225 Franklin Street
                                              Boston, MA 02110
                                              Telephone: (617) 396-4515
                                              Facsimile: (617) 507-6530
                                              Email: jeffrey@sternklarlaw.com

                                              -and-

                                              George T. Dilworth, BBO# 551296
                                              Kellie W. Fisher, BBO# 693590
                                              Drummond Woodsum
                                              84 Marginal Way, Suite 600
                                              Portland, ME 04101-2480
                                              Telephone: (207) 772-1941
                                              E-mail: Tdilworth@dwmlaw.com
                                                      kfisher@dwmlaw.com


                                              Counsel to White Winston Select
                                              Asset Funds, LLC




                                     3
         Case 1:16-cv-10666-JGD Document 180 Filed 03/22/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, I caused the foregoing response to be filed via
the Court’s CM/ECF system for service on all counsel of record.

Dated: March 22, 2021                               Respectfully Submitted,


                                                    /s/ George T. Dilworth
                                                    George T. Dilworth, BBO# 551296
                                                    Drummond Woodsum
                                                    84 Marginal Way, Suite 600
                                                    Portland, ME 04101-2480
                                                    Telephone: (207) 772-1941
                                                    E-mail: Tdilworth@dwmlaw.com

                                                    Counsel to White Winston Select Asset
                                                    Funds, LLC




                                                4
